Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-15 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US2015/0110894) in view of McVey et al. (6558529).

Li et al. teach monitoring the conductivity of the peroxycarboxylic acid composition but fails to teach contacting a conductivity probe/sensor to the peroxycarboxylic acid use solution and detecting the conductivity signals to determine a peroxycarboxylic acid concentration in the use solution. McVey et al. teach a sensor for detecting of peroxycarboxylic acid in a solution. The sensor measures the peroxycarboxylic acid concentration rapidly in the range generally employed in sterilization and disinfection baths (abstract).  Col. 1, lines 45-50 teaches that since peroxycarboxylic acid tends to decompose over time, it is valuable to monitor the solution periodically to determine the level of the peroxycarboxylic acid. Col. 10, lines 55-60, col. 11, lines 25-40 teaches measuring conductivity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li et al. to include detecting the conductivity signals of the peroxycarboxylic acid, as taught by McVey et al., for purposes of rapidly determining the level of the peroxycarboxylic acid in sterilization and disinfection baths since McVey et al. teach that peroxycarboxylic acids decompose over time.  
Re claim 10, the limitations of detecting the conductivity signal “prior to and/or during an application of use” are met by McVey et al. for the following reasons. McVey et al. teach inlet line 162, 
Re claim 11, refer to paragraphs 77 and 86-87.  Re claim 12, refer to paragraph 94.  Re claim 13, refer to Table 1, as the concentration of the ionic compound (i.e. mineral acid) is 1-50, and the peroxycarboxylic aid is 0.1-40, such that the claimed ratio of ionic compound to peroxycarboxylic acid falls within the ranges taught in Table 1.    Re claim 14, refer to Table 1.  Similarly, the concentration of stabilizing agent can be 0.001-25, the concentration of mineral acid (i.e. ionic compound) is within 1-50, such that the claimed ratio falls within the ranges taught in Table 1.  Re claim 15, refer to Table 1. Re claim 21, refer to paragraph 94.  Re claim 22, refer to Table 1, paragraphs 54, 85, and 94. Re claim 23, refer to Table 1.  Re claims 24-25, refer to paragraph 57.  
Claims 10-15 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US2014/0256811) in view of McVey et al. (6558529).
Re claim 10, Li et al. teach a method of cleaning, sanitizing, or disinfecting a surface consisting of: a) diluting a concentrate peroxycarboxylic acid composition consisting of at least about 0.5 percent by weight of an ionic compound (Table 1, mineral acid; paragraphs 39, 43) for conductivity monitoring (paragraph 14), a peroxycarboxylic acid, and optionally a carboxylic acid, an oxidizing agent (i.e. hydrogen peroxide, table 1), a stabilizing agent, and water.  It is noted that the additional functional ingredients, such as a defoaming agent and fluorescent active agents) are optional, and therefore, the limitations are met by Table 1. The limitations of forming a use solution are met since Li et al. teach dilution with water.  In reference to cleaning, sanitizing, and/or disinfecting, refer to paragraphs 21, 31-32, and 36.
Li et al. teach monitoring the conductivity of the peroxycarboxylic acid composition but fails to teach contacting a conductivity probe/sensor to the peroxycarboxylic acid use solution and detecting the conductivity signals to determine a peroxycarboxylic acid concentration in the use solution. McVey et al. teach a sensor for detecting of peroxycarboxylic acid in a solution. The sensor measures the peroxycarboxylic acid concentration rapidly in the range generally employed in sterilization and disinfection baths (abstract).  Col. 1, lines 45-50 teaches that since peroxycarboxylic acid tends to decompose over time, it is valuable to monitor the solution periodically to determine the level of the peroxycarboxylic acid. Col. 10, lines 55-60, col. 11, lines 25-40 teaches measuring conductivity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li et al. to include detecting the conductivity signals of the peroxycarboxylic acid, as taught by McVey et al., for purposes of rapidly determining the level of the peroxycarboxylic acid in sterilization and disinfection baths since McVey et al. teach that peroxycarboxylic acids decompose over time. 
Re claim 10, the limitations of detecting the conductivity signal “prior to and/or during an application of use” are met by McVey et al. for the following reasons. McVey et al. teach inlet line 162, 60 and further reaches that the sensor can be connected with or disposed in any of the fluid flow lines in the system (col. 5, lines 35-40).  Therefore, the conductivity signal could be detected “prior” to the solution being delivered to the decontamination chamber 12 via the manifold 24.  In reference to detecting the conductivity signal during an application of use, col. 11, lines 60-65 teaches that the peroxyacetic acid can be detected in a bath containing the peroxyacetic acid.  This is suggestive of the conductivity of the peroxyacetic acid being measured in the decontaminating chamber (i.e. bath) while the objects are being cleaned since the prior art of McVey et al. teach the importance of monitoring the peroxyacetic acid over time to maintain the preselected concentration levels since the acid tends to decompose over time (col. 1,lines 44-50).  
 Re claim 11, refer to paragraphs 76 and 85-86.  Re claim 12, refer to paragraph 93.  Re claim 13, refer to Table 1, as the concentration of the ionic compound (i.e. mineral acid) is 1-50, and the peroxycarboxylic aid is 0.1-40, such that the claimed ratio of ionic compound to peroxycarboxylic acid falls within the ranges taught in Table 1.    Re claim 14, refer to Table 1.  Similarly, the concentration of stabilizing agent can be 0.001-25, the concentration of mineral acid (i.e. ionic compound) is within 1-50, such that the claimed ratio falls within the ranges taught in Table 1.  Re claim 15, refer to Table 1. Re claim 21, refer to paragraph 93.  Re claim 22, refer to Table 1, paragraphs 53, 84, and 93. Re claim 23, refer to Table 1.  Re claims 24-25, refer to paragraph 56.  

 Response to Arguments
The rejection of the claims, under 112, second paragraph is withdrawn in view of corrections made by applicant.
The rejections of the claims as being unpatentable over Li et al. ‘894 and ‘811, in view of the secondary references are maintained for the reasons set forth above. Applicant argues that the prior art fails to teach or suggest monitoring the conductivity prior to and/or during an application of use.  Applicant’s arguments are unpersuasive for the following reasons. McVey et al. teach inlet line 162, 60 and further reaches that the sensor can be connected with or disposed in any of the fluid flow lines in the system (col. 5, lines 35-40).  Therefore, the conductivity signal could be detected “prior” to the solution being delivered to the decontamination chamber 12 via the manifold 24.  In reference to detecting the conductivity signal during an application of use, col. 11, lines 60-65 teaches that the peroxyacetic acid can be detected in a bath containing the peroxyacetic acid.  This is suggestive of the conductivity of the peroxyacetic acid being measured in the decontaminating chamber (i.e. bath) while the objects are being cleaned since the prior art of McVey et al. teach the importance of monitoring the peroxyacetic acid over time to maintain the preselected concentration levels since the acid tends to decompose over time (col. 1,lines 44-50).  In summary, McVey et al. teach the sensor can be positioned in any of the fluid lines, which would include incoming fluid lines 60, outgoing fluid lines 162, and in a bath and further teaches importance of measuring the conductivity to ensure the preselected concentration levels are met. It is well within the level of the skilled artisan and the skilled artisan would recognize the advantages of measuring the conductivity during any time of the sterilizing/disinfecting/cleaning process, for purposes of detecting the level of decomposition and further determining whether the adjustments to the concentration levels are needed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc